

116 HRES 256 IH: Recognizing people of African descent and Black Europeans.
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 256IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mr. Hastings (for himself, Ms. Moore, Mr. Lewis, and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing people of African descent and Black Europeans.
	
 Whereas the 109th Congress passed H. Con. Res. 60 and S. Con. Res. 90, recognizing African descendants in Latin America and the Caribbean, raising awareness of the racism and discrimination faced by those communities, and leading to numerous public and private sector initiatives between the United States and Latin American and Caribbean countries to improve the situation of African descendants;
 Whereas the persistence of racism and discrimination in Europe similarly necessitates congressional action to raise awareness and promote public and private sector initiatives to stem this trend;
 Whereas the May 19, 2018, royal wedding of Meghan Markle and Prince Harry, the Duke of Sussex, raised awareness of the long history and situation of African-descent populations in Europe;
 Whereas the terms Afro-European, African European, or Black European refer to people of African ancestry or descent born in, citizens of, or living in Europe; Whereas an estimated 15,000,000 to 20,000,000 Black Europeans live in and have long had a presence in Europe, forming an influential part of the African diaspora;
 Whereas the story of Black Europeans remains widely untold, rendering many of their past and present contributions to the political and social life of Europe invisible or forgotten;
 Whereas unlike more contemporary figures, largely unknown Blacks have made significant contributions to European history and culture, including Spanish poet Juan Latino, Italian Duke Alessandro Medici, French novelist Alexandre Dumas, German scholar Anthony William Amo, French Composer Le Chevalier de St. George, British abolitionist Oladuah Equiano, and Russian General and Governor Abram Hannibal, great-grandfather of Russian poet Aleksandr Pushkin;
 Whereas the largest estimated populations of Black Europeans can be found in France (approximately 2,500,000), the United Kingdom (approximately 1,500,000), and the Netherlands (approximately 500,000), in addition to sizeable populations in Germany, Italy, Portugal, Sweden, Norway, Ireland, Russia, Switzerland, Spain, Belgium, Denmark, and Austria;
 Whereas the presence of Blacks in Europe can be traced to voluntary and forced migration resulting from the geographical proximity of Europe to Africa and the Middle East, including the transatlantic slave trade, the colonization of Africa and the Caribbean, African and African-American military deployments, the movement of refugees and asylum seekers, and educational and other professional exchanges;
 Whereas although Black Europeans have made significant achievements in and contributions to European society, large numbers have and continue to be more likely than the general population to experience discrimination and be underrepresented in leadership roles in the public and private sector as a result of the color of their skin and ancestry;
 Whereas racism has long been, and continues to be, a problem in Europe; Whereas, on April 29, 2008, before the Commission on Security and Cooperation in Europe, at a hearing entitled The State of (In)visible Black Europe: Race, Rights, and Politics, Dr. Philomena Essed stated, Probably the only common European experience among many, if not all, Afro-descendants is their exposure to […] racism and systemic discrimination, regardless of country, socio-economic conditions, gender, age, or level of education.;
 Whereas, as early as 1997, the European Commission opinion poll entitled Racism and Xenophobia in Europe reported a worrying level of racism and xenophobia in [European Union] member states, with nearly 33% of those interviewed openly describing themselves as quite racist or very racist.;
 Whereas annual reports of the European Union Fundamental Rights Agency (EUFRA) and both the 2009 and 2018 European Union Minorities and Discrimination Survey (EU–MIDIS I and II), the first European Union-wide surveys of ethnic minority and immigrant groups’ experiences of discrimination and victimization in everyday life in the 28 member states of the European Union, found that persons of African descent experience high incidents of discriminatory treatment, racist crime, and victimization, and lacked an awareness of their rights, often underreporting cases of hate crimes and other forms of discrimination to law enforcement and human rights agencies, and that the situation has not drastically improved in the years between the two reports;
 Whereas, in November 2018, the European Union Fundamental Rights Agency (EUFRA) launched Being Black in the EU: Second European Union Minorities and Discrimination Survey, and called for member states to develop specific solutions and guidance to address findings that 30 percent of respondents had been racially harassed, 5 percent physically attacked, 25 percent discriminated against at work or when looking for work, up to 76 percent faced unemployment in some countries, and were experiencing high rates of discrimination in housing and in the justice system, including profiling by law enforcement;
 Whereas the Organization for Security and Cooperation in Europe Office for Democratic Institutions and Human Rights’ (OSCE/ODIHR) most recent 2017 hate crimes report found more than 1,608 racist and xenophobic incidents, including a number targeting Black Europeans, while OSCE reports in previous years found a number of deaths and violent assaults against people of African origin, and that persons of African descent are often targets of racist and antimigrant violence, especially in Eastern Europe, yet in many countries hate crimes are underreported and, legal assistance and financial support for victims while recovering from violent attacks does not exist;
 Whereas prejudice and discrimination toward Black Europeans has also been linked to changes in immigration and asylum laws as a result of antiterrorism initiatives and the growth and mainstreaming of nationalist and anti-immigrant political parties and groups, including neo-Nazis and skinheads;
 Whereas the Open Society Justice Initiative in an initial 2009 report, entitled Ethnic Profiling in the European Union, and subsequent reports have found that police officers in the United Kingdom, France, Italy, Germany, and the Netherlands routinely use racial profiling, including targeting African descendants, when deciding whom to target for stops, searches, raids, and surveillance, leading to some of the first Europeanwide grassroots and legal efforts to end racial profiling in France, Germany, and elsewhere in Europe, and over a decade of pan-European antiracism and empowerment initiatives supported by Open Society Foundations;
 Whereas there have been numerous efforts by the public and private sector to address racial discrimination and inequality in Europe, including the introduction of antidiscrimination and equality laws that include the legal support for special measures or positive (affirmative) action, creation of equality bodies, media campaigns, and efforts to increase minority political participation, and campaigns to end the use of stereotypes and derogatory terms to refer to Blacks in everyday language, the media, and textbooks;
 Whereas these efforts include the United Nations designation of 2011 as the International Year for People of African Descent and 2015–2024 the International Decade for People of African Descent in an effort to strengthen national actions to ensure that people of African descent enjoy economic, cultural, social, civil, and political rights, as well as promote a greater knowledge of and respect for their diverse heritage and culture;
 Whereas these efforts also include the OSCE Parliamentary Assembly’s (PA) adoption of Resolutions: A Call for OSCE Action to Address Violence and Discrimination in 2016, Addressing Racism and Xenophobia Affecting People of African Descent in the OSCE Region in 2012, and Strengthening Efforts to Combat Racism and Xenophobia and Foster Inclusion in 2011 that included recognition of the International Year for People of African Descent, and calling for the OSCE to implement several strategic initiatives to address racial and ethnic discrimination in the OSCE region;
 Whereas, in 2011, OSCE/ODIHR held its first Roundtable on the contemporary forms of racism and xenophobia affecting Peoples of African Descent in the OSCE region, and has since annually hosted antidiscrimination initiatives focused on People of African Descent including focused on hate crimes, women, political participation, strengthening civil society, and other issues;
 Whereas these efforts also include transatlantic meetings of Black and other diverse legislators held annually at the European Parliament in Brussels, Belgium, and in the United States Congress in Washington, DC, including the April 17–19, 2009, Black European Summit: Transatlantic Dialogue on Political Participation and adoption of the Brussels Declaration on political participation; and subsequent Transatlantic Minority Political Leadership Conferences;
 Whereas, as part of the March 24, 2011, Transatlantic Minority Political Leadership Conference (TMPLC), legislators and minority leaders from North America and Europe held a Parliamentary Forum at the European Parliament in Brussels, Belgium, to discuss a Joint Action Plan on Racial and Ethnic Equality and Inclusion between the European Union and United States;
 Whereas, in 2011, Members of the Transatlantic Minority Political Leadership Conference worked in partnership with the German Marshall Fund, the Department of State, and other stakeholders to found the Transatlantic Inclusion Leaders Network (TILN) to increase diverse representation in policymaking;
 Whereas, in October 2013, European Parliamentarians in partnership with the European Network Against Racism (ENAR) held (In)visible Diversity a series of debates in the European Parliament, including a debate entitled, People of African Descent and Black Europeans: Realities of Afrophobia and in 2015 released the first pan-European policy guide reviewing the current situation entitled, ENAR Anti-Racism in Focus 2 - InvisibleVisible Minority: Confronting Afrophobia and Advancing Equality for People of African Descent and Black Europeans in Europe;
 Whereas, in January 2017, the European Network Against Racism published, Towards an EU Framework for National Strategies to Combat Afrophobia and Promote Inclusion of People of African Descent and Black Europeans to urge EU member states to adopt strong and specific policies to address Afrophobia, including its structural dimensions and impact on economic and social outcomes for people of African descent and Black Europeans, including in employment, housing, education, health, political participation, criminal justice and other sectors;
 Whereas, on July 25, 2017, the Council of Europe Commissioner for Human Rights stated, The position of Black people in Europe needs to be strengthened, irrespective of whether it concerns recent migrants from Africa or already established Black communities […] European states must first come to terms with their own past [including] publicly acknowledge that slavery, the slave trade and colonialism are among the major sources of current discrimination against Black people., and recommended European states implement strategies across health, education, justice, employment, and other sectors;
 Whereas, in October 2017, the United Kingdom Prime Minister released the Race Disparity Audit examin[ing] how people of different backgrounds are treated across areas including health, education, employment and the criminal justice system, which found inequalities in education, housing, income and employment, justice, and health between persons of African and Caribbean background and others, and has since published the findings online, appointed a Special Advisor, created a Race Disparity Advisory Group, and announced 90 million British pounds to implement strategies to address disparities found by the audit;
 Whereas, in 2018, Polish Sejm member Killion Munyama, Rapporteur of the Parliamentary Assembly of the Council of Europe Committee on Equality and Non-Discrimination authored measures that were adopted on Promoting diversity and equality in politics that identified challenges to political participation faced by visible minorities and due to skin color;
 Whereas, on May 13 through 17, 2018, the European Parliament and European Economic and Social Committee, under the leadership of European Parliamentarian Cecile Kyenge of Italy, hosted the inaugural People of African Descent Week (PAD Week) in Brussels, Belgium, in partnership with the European Parliament Anti-Racism and Diversity Intergroup (ARDI), Transatlantic Minority Political Leadership Conference (TMPLC), Each One Teach One (EOTO), the European Network Against Racism (ENAR), and supported by congressional Members of the United States Helsinki Commission;
 Whereas PAD Week featured over a hundred experts, activists, and policymakers to increase awareness of people of African descent living in Europe and to discuss solutions to address the racial discrimination and violence they face;
 Whereas Member of the European Parliament Cecile Kyenge stated, In addition to honouring the history and contribution of Europe’s Black population, the People of African Descent Week reaffirms European values by developing strategic and coherent responses to make our society more inclusive in the face of rising racial prejudice and violence across Europe.;
 Whereas PAD Week final recommendations call on European Union institutions and national governments to specifically adopt a set of initiatives for Black Europeans, including—
 (1)recognize past injustices and contributions; adopt a European Black History Month and Remembrance Day for Victims of Colonialism and Enslavement;
 (2)fund Black European led initiatives to address continuing disparities and discrimination, and support empowerment initiatives through the creation of caucuses, civil society funds, and fellowships;
 (3)adopt a Parliamentary Resolution and EU Framework for National Strategies for Inclusion of People of African Descent in Europe; and
 (4)support transatlantic exchanges to support common solutions to common issues of racial prejudice and discrimination; and
 Whereas in addition to EU institutions affiliated with PAD Week, international entities, such as the OSCE Personal Representative on Combating Racism, Xenophobia and Discrimination and OSCE/ODIHR Tolerance and Non-Discrimination Unit, EUFRA, the COE Human Rights Commissioner and ECRI, and the United Nations Committee on the Elimination of Racial Discrimination, Special Rapporteur on Contemporary Forms of Racism, Independent Expert on Minority Issues, and Experts Working Group on People of African Descent, have documented ongoing racism and xenophobia, and racial and ethnic discrimination, and called for an increase in initiatives to combat racism and inequality and foster inclusion: Now, therefore, be it
		
	
 That the House of Representatives— (1)encourages the recognition and celebration of the collective history and achievements made by people of African descent;
 (2)reaffirms the importance of inclusion and the full and equal participation of people of African descent around the world in all aspects of political, economic, social, and cultural life;
 (3)recognizes that, as a result of their skin color and ancestry, many Black Europeans have wrongfully experienced injustices in the public and private sector;
 (4)welcomes parliamentary activities, including those of the European Parliament (EP), Organization for Security and Cooperation in Europe (OSCE) Parliamentary Assembly, Parliamentary Assembly of the Council of Europe (PACE), and United States Congress, to engage in efforts to promote racial equality and combat racial discrimination through efforts such as introducing legislation, speaking out against racism, increasing the political participation of diverse populations through initiatives such as the Transatlantic Minority Political Leadership Conference and Transatlantic Inclusion Leaders Network, and working with Black European and other diverse communities to develop relevant policies;
 (5)urges European governments and members of civil society and the private sector, in consultation with Black European communities, to develop and implement initiatives to combat racial discrimination and promote racial equality and inclusion in Europe, by—
 (A)drafting and implementing an EU Framework for National Strategies to Promote Inclusion of and Combat Discrimination towards People of African Descent and Black Europeans;
 (B)drafting and implementing anti-discrimination, special measures, hate crimes, migration and integration, inclusion, and other laws and policies to address discrimination and disparities and promote equality, noting the recommendations of the United Nations Committee on the Elimination of Racial Discrimination, the Experts Working Group on People of African Descent (WGPAD), the European Union Fundamental Rights Agency (EUFRA), the United Nations Special Rapporteur on Contemporary Forms of Racism and Independent Expert on Minority Issues, Council of Europe Human Rights Commissioner and European Commission against Racism and Intolerance (ECRI), and the OSCE Personal Representative on Combating Racism, Xenophobia and Discrimination and OSCE/ODIHR Tolerance and Non-Discrimination Unit;
 (C)promoting and funding research, including the collection of national census data on Black Europeans and its inclusion in the annual reports of the EUFRA and other official reporting at the EU and national levels;
 (D)providing technical support, training, and funding to Black European civil society and private sector groups and experts working to combat racism, discrimination, and inequality, uphold basic human rights in Europe, and to increase economic opportunity and empowerment;
 (E)introducing national measures to counter stereotypical images of persons of African descent, by revising textbooks, increasing efforts to include Black Europeans in history and heritage institutions, and remembering victims of colonialism, enslavement, and other atrocities;
 (F)developing or increasing financial support for funds to assist victims of hate crimes with legal assistance and compensation when incapacitated due to physical or emotional injuries;
 (G)developing specific initiatives that address the special concerns of Black European men, women, and youth, including increasing initiatives related to migrants, refugees, and asylum seekers;
 (H)actively promoting racial and ethnic representation and participation at all levels of national, regional, and local government through the education of civil and political rights, including the legislative process and advocacy of legislative issues relevant to racial and ethnic communities, development of targeted professional advancement and hiring strategies, increased youth and community outreach, and self-organization and other empowerment initiatives; and
 (I)recruiting, training, hiring, and retaining Black Europeans for professional positions in support of these initiatives;
 (6)urges the Secretary of State and Administrator of the United States Agency for International Development (USAID) to—
 (A)provide technical assistance and other support for European governments and members of the civil society and private sector to fulfill the initiatives described above, including by expanding United States Government efforts with the OSCE to increase the capacity of members of African Descent communities to address discrimination;
 (B)increase support for the WGPAD and International Decade for People of African Descent; and (C)by establishing a Global Office of African Descent Affairs within the Department of State headed by senior officials to develop and implement global foreign policy and assistance strategies to improve the situation of people of African descent around the world, create a Department of State Fund to support antidiscrimination and empowerment efforts by African descent led civil society organizations around the world, and include a section on discrimination faced by people of African descent in the Department of State’s Annual Country Reports Human Rights Practices, and working with USAID and other United States Government agencies to implement the strategy;
 (7)supports the adoption of a Joint Action Plan on Racial and Ethnic Equality and Inclusion between the European Union and United States modeled after similar United States agreements with Colombia and Brazil, and implementation of the OSCE Parliamentary Assembly Resolutions on People of African Descent and addressing racial and xenophobic violence and discrimination to assist in fulfilling the initiatives above; and
 (8)urges the Secretary of State and the Administrator of USAID to provide a report to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Affairs and the Committee on Appropriations of the Senate on Department of State and USAID efforts to address global racial and ethnic discrimination, including any funding efforts or international exchange opportunities for civil society.
			